DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, with respect to Drawing Objections have been fully considered and are persuasive.  The Drawing Objections have been withdrawn. 
Applicant’s arguments, with respect to Claim Objections have been fully considered and are persuasive.  The Drawing Objections have been withdrawn. 
Applicant’s arguments, with respect to 35 USC 112(b) Rejections of Claims 2, 9 have been fully considered and are persuasive.  The 35 USC 112(b) Rejections of Claims 2, 9 have been withdrawn. 
Applicant's arguments have been fully considered but they are not persuasive. 
Regarding 35 USC 102(a)(1)/(a)(2) of representative Claim 1, Examiner thanks the Applicant for the arguments/remarks concerning the claim rejections of the most recent office action.  Applicant argues that Myerhofer fails to disclose “the engagement hole is configured to be open and accessible at both an anterior surface and a back surface of the tool main body”.  Examiner respectfully disagrees and notes that, as illustrated in FIG EX–2 (annotated Mayhofer Fig 4), the engagement hole, marked as “through hole” does in fact extend through the tool, as required by the claims.  Applicant further argues the intended use of the engagement hole, namely “to allow engagement with the bar-shaped finger of the tool changer when the attachment portion is attached to the tool installation portion of the press break” is not disclosed by Mayhofer.  Examiner again respectfully disagrees and notes that Mayhofer explicitly discloses a bar–shaped finger of the tool changer, namely (7), as illustrated in at least Fig 4, and this bar–shaped finger does in fact communicate with the engagement hole, again as illustrated in at least Fig 4. 
Applicant further argues that Myerhofer fails to disclose “the anti-rotation bottom depressed portion being located independently and spaced apart from the engagement hole on at least one of the anterior surface and the back surface of the tool main body”.  Examiner respectfully disagrees and notes that, as illustrated in FIG EX–2 (annotated Mayhofer Fig 4), illustrates this feature and its spatial relationship to the engagement hole, as required by the claims.  Further, Application argues that “an opening of the anti-rotation bottom depressed portion being co-planar with at least a part of an opening of the engagement hole on the at least one of the anterior surface and the back surface of the tool main body”.  Examiner again respectfully disagrees and notes that, as illustrated in FIG EX–1 (annotated Mayhofer Fig 2), Mayrhofer shows that the through hole and at least one bottom depressed portion are coplanar. 
Applicant argues that “Mayrhofer's ‘bottom depressed portions’ annotated in Fig. 4 are formed on the allegedly comparable attachment portion rather than the allegedly comparable tool main body”.  Examiner respectfully disagrees and notes that, as noted on FIG EX–1 (annotated Mayhofer Fig 2), the bottom depressed portions are in fact located on the tool main body. 
Applicant argues that the through hole of Mayrhofer is not open and accessible, since this hole is “closed off by the securing element 14 and activating element 7”.  Without conceding Applicant’s argument, Examiner notes that until the tool is assembled, as illustrated in at least Fig 4, the through hole does in fact communicate with both sides of the tool, as required by the claims.  Further, the claims make no limiting requirement that the through hole be perpetually open, only that is it is open and accessible “to allow engagement…when the attachment portion is attached”, which the arrangement of features, as disclosed by Mayrhofer would allow, as the elements (7) & (14) would require this condition prior to engagement. 
Regarding Claim 7, Applicant makes no specific arguments against the rejections stated in the prior office action, stating only that Claim 7 has been amended similarly.  Examiner respectfully notes that similar arguments would then be appropriate against the amendments to Claim 7, as have been stated above. 
Regarding Claims 2-6 and 9-15, Examiner notes Applicant makes no specific arguments against the rejections. 
Claim Objections
Claims 1 & 7 are objected to because of the following informalities:  regarding Claim 1, Ln 14 and Claim 7, Ln 12, “break”.  Examiner suggests “brake”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9-10, 12 & 14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Mayrhofer (US 2016/0136706), hereinafter Mayrhofer. 

    PNG
    media_image1.png
    927
    856
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    849
    463
    media_image2.png
    Greyscale

FIG EX–1	FIG EX–2
(annotated Mayrhofer Fig 2)	(annotated Mayrhofer Fig 4)
Regarding Claim 1, Mayrhofer discloses a tool for a press brake, comprising: 
a tool main body (4) (Para [0027], Ln 3) formed between an attachment portion and a bending portion (as illustrated in at least FIG EX–1),
the attachment portion formed on a base end side of the tool main body (Para [0027], Ln 1-2; as illustrated in at least FIG EX–1) and configured to be detachably attached to a tool installation portion of the press brake (2) (as illustrated in at least FIG EX–2) by using a tool changer (Para [0033], Ln 5-6), and 
the bending portion formed on a distal end side of the tool main body (as illustrated in at least FIG EX–1) and used to bend a plate-shaped workpiece (Para [0027], Ln 4), wherein 
an engagement hole that has a circular cross-sectional shape (as illustrated in at least FIG EX–1) and extends through the tool main body in a thickness direction of the tool main body. 
Mayhofer further discloses an anti-rotation bottomed depressed portion is formed in a vicinity of the engagement hole in the tool main body (as illustrated in at least FIG EX–2), the anti-rotation bottom depressed portion being located independently and spaced apart from the engagement hole on at least one of the anterior surface and the back surface of the tool main body (as illustrated in at least FIG EX–2), an opening of the anti­rotation bottom depressed portion being co-planar with at least a part of an opening of the engagement hole on the at least one of the anterior surface and the back surface of the tool main body (as illustrated in FIG EX–1). 
Examiner notes the limitations “a tool changer“, “the engagement hole is configured to be open and accessible at both an anterior surface and a back surface of the tool main body to allow engagement with a bar-shaped finger of the tool changer when the attachment portion is attached to the tool installation portion of the press break” and “configured to receive a distal end of an anti-rotation member of the tool changer“ relate to the use of “a tool for a press brake” claimed and not to the “a tool for a press brake” claimed.  Examiner further notes the various elements of tool changers for a press brake are well known in the art and include a bar-shaped finger, as evidenced by Akami (US 2003/0064871), hereinafter Akami (as illustrated in at least Fig 12). 
Regarding Claim 2, Mayrhofer discloses all elements of the claimed invention, as stated above.  Mayrhofer further discloses 
the anti-rotation bottomed depressed portion comprises a plurality of anti-rotation bottomed depressed portions (as illustrated in at least FIG EX–1 & FIG EX–2), 
the plurality of anti-rotation bottomed depressed portions are arranged in a linearly symmetrical manner to a virtual line passing a center of the engagement hole in parallel with a vertical direction (Para [0031], Ln 4-5; as illustrated in at least FIG EX–1) extending between the base end side and the distal end side of the tool main body (as illustrated in at least FIG EX–1), and
at least one of the plurality of anti-rotation bottomed depressed portions is engageable with the distal end of the anti-rotation member of the tool changer (as illustrated in at least FIG EX–2). 
Regarding Claim 3, Mayrhofer discloses all elements of the claimed invention, as stated above.  Mayrhofer further discloses each of the plurality of anti-rotation bottomed depressed portions is a conical hole or a columnar hole.  Examiner notes that, as illustrated in at least FIG EX–1, the bottomed depressed portions located on the base end of the tool are columnar holes. 
Regarding Claim 4, Mayrhofer discloses all elements of the claimed invention, as stated above.  Mayrhofer further discloses 
the anti-rotation bottomed depressed portion extends in a lateral direction and is engageable with the distal end of the anti­rotation member (10) (as illustrated in at least FIG EX–1; Para [0030], Ln 6-9) of the tool changer (as illustrated in at least FIG EX–2). 
Regarding Claim 5, Mayrhofer discloses all elements of the claimed invention, as stated above.  Mayrhofer further discloses 
the anti-rotation bottomed depressed portion (10) is a through groove having a V-shaped cross section or a rectangular cross section (as illustrated in at least FIG EX–1). 
Regarding Claim 6, Mayrhofer discloses all elements of the claimed invention, as stated above.  Mayrhofer further discloses
the anti-rotation bottomed depressed portion is an elongated hole having a V-shaped cross section or a rectangular cross section (Para [0030], Ln 11-12).  Examiner notes that a hole, as disclosed by Mayrhofer, would have a rectangular cross section. 
Regarding Claim 7, Mayrhofer discloses a tool for a press brake, comprising: 
a tool main body (4) (Para [0027], Ln 3) formed between an attachment portion and a bending portion (as illustrated in at least FIG EX–1),
the attachment portion formed on a base end side of the tool main body (as illustrated in at least FIG EX–1) and configured to be detachably attached to a tool installation portion of the press brake (2) (as illustrated in at least FIG EX–2), and 
the bending portion formed on a distal end side of the tool main body (as illustrated in at least FIG EX–1), wherein 
a through hole that has a circular cross-sectional shape and is formed in a thickness direction in the tool main body (as illustrated in at least FIG EX–2). 
Mayrhofer further discloses a bottomed depressed portion is formed in a vicinity of the through hole in the tool main body (as illustrated in at least FIG EX–2), the bottom depressed portion being located independently and spaced apart from the through hole on at least one of the front face and the rear face of the tool main body (as illustrated in at least FIG EX–2), an opening of the bottom depressed portion being co-planar with at least a part of an opening of the through hole on the at least one of the front face and the rear face of the tool main body (as illustrated in at least FIG EX–1). 
Examiner notes the limitations “a tool changer“, “the through hole is configured to be open and accessible at both an anterior surface and a back surface of the tool main body to allow engagement with a bar-shaped finger of the tool changer when the attachment portion is attached to the tool installation portion of the press break” relate to the use of “a tool for a press brake” claimed and not to the “a tool for a press brake” claimed.  Examiner further notes the various elements of tool changers for a press brake are well known in the art and include a bar-shaped finger, as evidenced by Akami (US 2003/0064871), hereinafter Akami (as illustrated in at least Fig 12). 
Regarding Claim 9, Mayrhofer discloses all elements of the claimed invention, as stated above.  Mayrhofer further discloses 
the bottomed depressed portion comprises a plurality of bottomed depressed portions (as illustrated in at least FIG EX–1 & FIG EX–2), and 
the plurality of bottomed depressed portions are arranged in a linearly symmetrical manner to a virtual line passing a center of the through hole in parallel with a vertical direction extending between the base end side and the distal end side of the tool main body (as illustrated in FIG EX–1).  Examiner notes the virtual line passing a center of the through hole in parallel with a vertical direction extending between the base end side and the distal end side of the tool main body is interpreted to be the vertical centerline of the tool and tool changer, as seen facing the engagement hole. 
Regarding Claim 10, Mayrhofer discloses all elements of the claimed invention, as stated above.  Mayrhofer further discloses each of the plurality of bottomed depressed portions is a conical hole or a columnar hole.  Examiner notes that, as illustrated in at least FIG EX–1, the bottomed depressed portions located on the base end of the tool are columnar holes. 
Regarding Claim 12, Mayrhofer discloses all elements of the claimed invention, as stated above.  Mayrhofer further discloses
the bottomed depressed portion (10) is a through groove having a V-shaped cross section or a rectangular cross section and extending in a lateral direction (as illustrated in at least FIG EX–1). 
Regarding Claim 14, Mayrhofer discloses all elements of the claimed invention, as stated above.  Mayrhofer further discloses
the bottomed depressed portion (10) is an elongated hole having a V-shaped cross section or a rectangular cross section and extending in a lateral direction (as illustrated in at least FIG EX–1). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claims 8, 11, 13 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mayrhofer. 
Regarding Claim 8, Mayrhofer discloses all elements of the claimed invention, as stated above.  Mayrhofer is silent to an opening area of the bottomed depressed portion is smaller than an opening area of the through hole.  However, Examiner notes that no criticality has been claimed or disclosed in the instant application, with respect, to the relative sizes of the holes, and such relative size would be the result of routine engineering and experimentation, consistent with the requirements of the cooperative functions of the press brake tool, tool holder and tool changer. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
Regarding Claim 11, Mayrhofer discloses all elements of the claimed invention, as stated above.  Mayrhofer further discloses the bottomed depressed portion is a columnar hole (as illustrated in at least FIG EX–2). 
Mayrhofer is silent to a beveled portion is formed in a peripheral edge portion of the columnar hole.  However, Examiner notes that removing the edge of a hole is a well known manufacturing practice, sometimes known as deburring or breaking the hole edge, as a finishing operation, as evidenced by Machinery’s Handbook (pg 1230, 27th Ed), hereinafter the Handbook. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bottomed depressed portion, as disclosed by Mayrhofer, to include a beveled portion formed in a peripheral edge portion of the columnar hole, to provide a finished tool. 
Regarding Claim 13, Mayrhofer discloses all elements of the claimed invention, as stated above.  Mayrhofer further discloses the bottomed depressed portion is a through groove extending in a lateral direction.  
Mayrhofer is silent to a rectangular cross section and beveled portion is formed in each edge portion of the through groove.  Examiner notes that no criticality has been claimed or disclosed in the instant application with respect to the geometry of the groove, and the groove (10) is substantially rectangular, having V-shaped upper and lower walls.  Examiner further notes that it is within the scope of the tool disclosed by Mayrhofer to modify the shape of the groove (para [0030], Ln 11-12) and therefore the sides of the groove could be planar as well, if the cooperative requirements of the press brake tool and tool changer so required. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bottomed depressed portion, as disclosed by Mayrhofer, to include to a rectangular cross section to satisfy the cooperative requirements of the press brake tool and tool changer. 
Examiner notes that removing the edge of a hole is a well known manufacturing practice, sometimes known as deburring or breaking the hole edge, as a finishing operation, as evidenced by the Handbook. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bottomed depressed portion, as disclosed by Mayrhofer, to include a beveled portion formed in a peripheral edge portion of the groove, to provide a finished tool. 
Regarding Claim 15, Mayrhofer discloses all elements of the claimed invention, as stated above.  Mayrhofer further discloses the bottomed depressed portion (10) is an elongated hole having a rectangular cross section and extending in a lateral direction.  Examiner notes that Mayrhofer discloses the tool may be oriented such that the long axis is horizontal, with respect to the orientation of the press brake (Para [0027], Ln 5-6) and in this orientation, the bottomed depressed portion (10), as illustrated in at least Fig 2, would be laterally oriented. 
Mayrhofer is silent to a beveled portion is formed in a peripheral edge portion of the elongated hole.  Examiner notes that removing the edge of a hole is a well known manufacturing practice, sometimes known as deburring or breaking the hole edge, as a finishing operation, as evidenced by the Handbook. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bottomed depressed portion, as disclosed by Mayrhofer, to include a beveled portion formed in a peripheral edge portion of the elongated hole, to provide a finished tool. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sato (JP 2014091137), hereinafter Sato.  Sato teaches a tool changer for a press brake. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870. The examiner can normally be reached M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED C HAMMERS/
Examiner
Art Unit 3725



/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725